          Case 2:19-cv-00905-KRS Document 28 Filed 12/07/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

AMANDIA WILLIAMS,

                Plaintiff,

        vs.                                                No. 2:19-CV-00905-KRS

ANDREW M. SAUL, Commissioner of
Social Security Administration,

                Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse the Administrative Law Judge (ALJ)

Unfavorable Decision . . . or Alternatively to Remand the Case Back to the Administrative Law

Judge (Doc. 18) in an order entered concurrently herewith, in accordance with Federal Rule of

Civil Procedure 58,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.


                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
